Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received October 22nd, 2021.  Claim 8 has been canceled.  Claims 1, 9, and 17 have been amended. Claims 1-7, 9-21 have been entered and are presented for examination.
Response to Arguments
Applicant’s arguments, filed October 22nd, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection with has been necessitated by Applicant’s amendment.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-12, and 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 10, 14-15, 17-20 of U.S. Patent No. 11,050,530. Although the claims at issue are not identical, they are not patentably distinct from each other because they are related to the same subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 9, and 17 recite generating a reference signal in an initial domain; transforming the reference signal into a time-frequency domain, resulting in a first transformed reference signal; overlaying the first transformed reference signal onto the other signals, resulting in a combined signal; transmitting the combined signal and the reference signal in the initial domain to a user equipment for a further transformation to be applied to the first transformed reference signal.
It is unclear what Applicant is attempting to claim based on the recited “transmitting the combined signal and the reference signal in the initial domain to a user equipment” since the reference signal is in the time-frequency domain and part of the combined signal.  No prior art can be applied to those limitations.  
Claims 2-7, 10-16, and 18-21 are rejected for the same reason since the claims ultimately depend on rejected claims 1, 9, and 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadani et al. (US 2018/0262306) in view of Sun et al. (US 2016/0119096) in view of Ren et al. (US 2019/0230673) in view of Wei et al. (US 2017/0338925).
Regarding claims 1, 9, 17, Hadani et al. discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see Figure 31 [processor, memory used to implement the functions]), comprising: generating a reference signal in an initial domain (paragraph 0283 [reference signal in the delay-Doppler domain]); transforming the reference signal into a time-frequency domain (paragraph 0283 [transformed to the time-frequency domain prior to transmission]), resulting in a transformed (paragraph 0283, 0318 [transformed to the time-frequency domain prior to transmission]); transmitting the transformed reference signal to a user equipment (paragraph 0283 [transformed to the time-frequency domain prior to transmission]) for a further transformation to be applied to the first transformed reference signal by the user equipment, resulting in a second transformed reference signal (see Figure 3 and paragraph 0007, 0218 [wherein the post-processing format represents the at least two component signals in a two-dimensional time-frequency plane, recovering, by performing an orthogonal time frequency space transformation, a multiplexed signal in a two-dimensional delay-Doppler plane; the receiver inverts the Heisenberg transform at the transmitter, and similarly for the forward and inverse symplectic Fourier transforms]).
Hadani et al. does not explicitly disclose without avoiding first interference by the reference signal with other signals within a time-frequency grid of available resources shared with other devices other than the system; avoiding second interference by the other signals with the reference signal and overlaying the first transformed reference signal onto the other signals, resulting in a combined signal; transmitting the combined signal and [the reference signal in the initial domain] to a user and for decoding , by the user equipment of a first signal of the other signals from the combined signal [the reference signal in the initial domain].
However, Sun et al. discloses NOMA with allows multiple transmissions to be transmitted concurrently and non-orthogonally (paragraphs 0035-0037, and 0057). The transmissions can be decoded by the same or different UEs.  When multiple layers in NOMA downlink transmissions share some or all of the same resources (e.g., have partially or fully overlapping resource blocks), a UE may perform an interference cancellation operation on one or more of the layers of the NOMA downlink transmissions, to identify and decode data streams on other layers that are intended for the UE (paragraph 0037).

The references as combined above do not explicitly disclose wherein the reference signal [in the initial domain] is transmitted at a selected signal strength selected to reduce the first interference.
However, Ren et al. discloses optimal reference signal strengths to avoid or reduce interference between signals (paragraphs 0029 and 0031).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize transmitting a reference signal at a specific strength could reduce interference.
The references as combined above do not explicitly disclose in response to the transmitting the transformed reference signal, receiving a signal from the user equipment that was configured, based on the second transformed reference signal.
However, Wei et al. discloses it is conventional in the art to for a UE to perform channel estimation in response to receiving a reference signal and transmitting a feedback signal to a base station (paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Wei et al. into the system of Hadani et al. by enabling the UE to send a feedback signal to the base station in response to the references signal so the base station can determine the quality the UE is receiving.
Regarding claims 2, 10, Hadani et al. further discloses wherein the transforming comprises transforming the reference signal by employing a Fourier transform (paragraph 0218 [forward and inverse symplectic Fourier transforms]).
(paragraph 0218 [forward and inverse symplectic Fourier transforms]).
Regarding claims 4, 12, 19, Hadani et al. further discloses wherein the initial domain comprises a delay-Doppler domain (paragraph 0283 [reference signal in the delay-Doppler domain]).
Regarding claims 5, 14, 20, the references as combined above further suggests the decoding of the first signal comprises decoding the first signal by filtering the first transformed reference signal from the combined signal comprising filtering noise from the first signal (paragraphs 0036-0037 [interference mitigation, Sun et al.]).
Regarding claims 6, 15, Hadani et al. further suggests wherein the comprises, based on the transforming, spreading the first transformed reference signal across the available resources shared with the other devices (paragraph 0324 [In some embodiments, the resource utilization in one of the two-dimensional resource plane may be partially or completely overlapping]).
Regarding claims 7, the references as combined above further suggests wherein the overlaying of the first transformed reference signal onto the other signals comprises non-orthogonal multiplexing the first transformed reference signal with the other signals in the time-frequency domain, resulting in the combined signal comprising a multiplexed signal (paragraphs 0035-0037, and 0057 [NOMA with allows multiple transmissions to be transmitted concurrently and non-orthogonally]).
Regarding claim 13, Hadani et al. further suggests wherein the transforming amplifies the reference signal (paragraph 0283 [delay Doppler domain signal transformed to the time-frequency domain prior to transmission]).
Regarding claim 16, the reference as combined above further disclose wherein the reference signal comprises a channel state information reference signal (paragraph 0040 [A mmWave devices or mmWave UEs could receive such reference signals and perform channel measurements based on the received reference signals in order to generate channel state information (CSIs). The mmWave devices would then feedback the CSIs back to the mmWave macro cell base station. The CSIs could be transmitted back to the mmWave macro cell base station; Wei et al.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Wei et al. into the system of Hadani et al. by enabling the UE to send a feedback signal to the base station in response to the references signal so the base station can determine the quality the UE is receiving.
	Regarding claim 21, the references as combined above further suggest wherein the overlaying comprises overlaying the first transformed reference signal at a first signal strength less than a second signal strength associated with the other signals, and wherein a difference between the first signal strength and the second signal strength was selected to reduce the noise (paragraph 0054 [a base layer may be transmitted using a transmit power of 80% of the total power, and an associated enhancement layer may be transmitted using a transmit power of 20% of the total power (i.e., a TPR pair of 0.8, 0.2) for TSs with spatial layer sharing, and a different TPR pair of 0.5, 0.5 may be used for TSs without spatial layer sharing., Sun et al.]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465